Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s response filed 11/16/2021 in reply to the Office action of 08/18/2021 has been entered. Claims 1, 6-7, 11-13 are amended. New claim 21 is added. Therefore, claims 1-21 are pending.

Claims 1-10 and 13-17 are withdrawn from consideration as being directed to the non-elected invention.
Claims 11-12 and 18-21 are examined.

This Office action contains new grounds of rejection not necessitated by Applicant’s amendment. Any inconvenience this may have caused Applicant is regretted. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/549,815, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, parent application 15/549,815 has no basis for the broad recitation of “Kosakonia radicincitans “ or “Novosphingobium sediminicola” in claims 11-12 and 18-21. The specification provides basis only for the specific strains of Kosakonia radicincitans BCI 82, BCI 130, BCI 136 and the BCI 44 Novosphingobium sediminicola. Therefore, the effective filing date of this application is 03/06/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-12 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to products of nature or a natural phenomenon without significantly more. 
en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).

The US Supreme Court in Mayo Collaborative Svcs. V. Prometheus Laboratories, Inc.,No. 10-1150 (2012) had confirmed that laws of nature are unpatentable. The US Supreme court in Biliski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) confirmed that abstract ideas are not patentable . “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 185 (1981). The US Supreme court in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. – 133 S. Ct. 2107, 106 USPQ2d 1972 (June 13, 2013) confirmed that natural products are not patentable. 

The claims recite an agricultural composition comprising the bacterial species Kosakonia radicincitans, Novosphingobium sediminicola and combinations thereof and (b) a stabilizer, a preservative, a dispersant, a freezing point depressant, and a wetting agent an agriculturally acceptable carrier, a pesticide, a plant growth regulator, a beneficial agent and/or a biologically active agent. Brock et al teach that Kosakonia radicincitans (formerly known as Enterobacter radicincitans) is isolated from wheat (see the art rejection below). Baek et al (2011) teach that Novosphingobium sediminicola  is isolated from freshwater sediment. Therefore, the bacterial species of Kosakonia radicincitans and Novosphingobium sediminicola of claim 11 are not markedly different from their naturally occurring counterparts. This judicial exception is not integrated into a practical application because each ingredient in the composition is a judicial exceptional (JE) by itself and their combination does not amount to significantly more because the Novosphingobium sediminicola is obtained from fresh water.  The only active ingredient in the composition appears to be the bacterial species. In addition, no genetic manipulations and/or mutations were applied to the bacterial species Kosakonia radicincitans or Novosphingobium sediminicola.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because stabilizers such as pectin, gums, fibers, starch and preservatives such as salt and sugar as well as dispersant (surfactant) are all naturally occurring components. Freezing point depressant is not clearly defined in the specification. However, a search of the prior art indicates that the antifreezing proteins (AFP) are naturally occurring cryoprotectants (Hassas-Roudsari et al (2012). In addition, the agriculturally acceptable carrier and the beneficial agent of claim 21 are broad enough to read on water and as described in the specification [00225]. There is no evidence that the combination of the bacterial species Kosakonia radicincitans, Novosphingobium sediminicola and combinations thereof with the additives listed in claims 11-12 and 21 has resulted in an interaction that produced an agricultural composition having characteristics markedly different from the growth promoting properties of bacterial species. Therefore, the combination does not produce a structurally or functionally significant difference. See Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948)). Note, the use of any of the additives listed in the claims does not actually change characteristics of the nature-based product, Kosakonia radicincitans, Novosphingobium sediminicola and combinations thereof.
Kosakonia radicincitans is isolated from a plant, the claimed synthetic composition read on a plant in the soil, which contains water (agriculturally acceptable carrier, a beneficial agent or  wetting agent) and plants naturally release pectin or gum (stabilizer) into the soil it grow. The claims do not recite an interaction between the plant and the bacterial strains that resulted in altered plant properties (increased growth of the plant or part thereof or production of metabolites that improves plant characteristics). Therefore, the claimed combination of a plant with a bacterial species, wherein the bacterial species is naturally present in the plant are considered “product of nature” exceptions.
Accordingly, the instant claims do not qualify as patent-eligible subject matter. 

Claim Rejections - 35 USC § 112
Claims 11-12 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 08/18/2021. Applicant’s arguments filed 11/16/2021 have been fully considered but are not deemed persuasive. 
Kosakonia radicincitans was formerly known or classified as Enterobacter radicincitans. In addition, there is no known correlation between the characteristics/genetics/function of bacterial/microbial strain and its sources or how it is obtained. Therefore, the name Kosakonia radicincitans or Novosphingobium sediminicola by itself is insufficient to describe the strains, absent further description. 
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention “requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other materials. University of California v. Eli Lilly and Co., 43 USPQ2d 1398 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material". See also Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) where the court stated “(one must define a compound by "whatever characteristics sufficiently distinguish it"). 

Furthermore, claims 11-12 and 21 do not recite deposit of the bacterial strains, nor that it recite any physiological properties such as its ability to upregulate or  Kosakonia radicincitans or Novosphingobium sediminicola strain of the claims from other growth promoting bacterial strains.
	The specification describes an agricultural composition comprising isolated Novosphingobium sediminicola bacterial strains BCI 130, BCI 136 and  BCI 82, strains available to the public as DSM-27057; and Kosakonia radicincitans bacterial strain BCI 44, deposited as NRRL B-67171, and combinations thereof.  While Novosphingobium sediminicola bacterial strains BCI 136, BCI 130 and BCI 82, and Kosakonia radicincitans bacterial strain BCI 44 have either been deposited and/or  available to the public, the specification fails to provide physiological and structural properties that would distinguish or sufficiently describe the bacterial species in the combination or in the composition. MPEP 2163 states that the deposit is a supplemental but NOT a substitute of the written describe of the microorganism.  
Therefore, given that the bacterial species Kosakonia radicincitans and Novosphingobium sediminicola, are not adequately described as discussed above, an agricultural composition and synthetic combinations comprising said agricultural composition are similarly not described.  Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 11-12 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over each of da Luz, Wilmar Corio (US 7,118,739 B2), Brock et al (Plant Microbe Interactions (2013), vol. 65, pages 661-670), Remus et al (Biol. Fertil. Soils (2000)30:550-557), and Muangthong et al (Tropical Life Sciences Research (2015) 26(1): 41-51)  in view of Grandlic et al (US 20130031673 A).
The claims are drawn to an agricultural composition comprising (a) at least one of  the isolated bacterial species Kosakonia radicincitans, Novosphingobium sediminicola and combinations thereof; and (b) a stabilizer, a preservative, a dispersant, a freezing point depressant, and a wetting agent; wherein said agricultural composition is formulated as a seed coating, a fertilizer additive, a spray, a drench, or combinations thereof; said composition further comprising an agriculturally acceptable carrier. The claims are also drawn to a synthetic combination of a plant and the agricultural composition comprising at least two of the isolated bacterial species, or different strains of the same species and are coated onto the seed or applied onto the surface of a part of the plant, or applied into an area into which a plant will be planted, or combined with a fertilizer or other agricultural composition. The instant specification does not define the “freezing point depressant”. 

Pantoea agglomerans (currently known as Kosakonia radicincitans), an agriculturally suitable carrier, and an additive that is a pesticide, a fertilizer, preservatives, surfactant, dispersing agents, a coating agent, buffering agents, abrading agents, plant growth regulators, and mixtures thereof (claim 7); seed and plants applied to said composition further composition with a carrier by spraying; the composition further comprising nematocides, fungicides, insecticides, or other fungal or bacterial strains  wherein the bacterial strain is present in the composition in an amount effective to inhibit plant pathogen development (whole document). 

Brock et al teach an agricultural composition comprising the bacterial strain Kosakonia radicincitans (formerly known as Enterobacter radicincitans DSM 16656) and suspension of the bacterial strain (108 cfu/ml) for applying or coating on to seed or seedling or part of a plant. 
Remus et al teach an agricultural composition comprising a bacterial strain Kosakonia radicincitans (formerly known as Pantoea agglomerans D5/23) and seeds of different cereal plants species, and grown in the field (agricultural soil naturally contains pesticide, an agriculturally suitable carrier, a beneficial agent or a biologically active agent); or grown in the a semi-solid nutrient solution or plant growth medium (see materials and Methods on pages 550-551). Remus et al also teach the seeds inoculated with the bacterial strain Kosakonia radicincitans (formerly known as Pantoea agglomerans D5/23) were grown in a soil containing native enterobacterial population 
Muangthong et al teach the availability of the entophytic bacteria of Novosphingobium sediminicola by citing Baek et al (International Journal of Systematic and Evolutionary Microbiology (2011), 61:2464-2468).

Da Luz, Brock et al, Remus et al, and Muangthong et al do not teach an agricultural composition comprising a freezing point depressant. 
Grandlic et al teach an agricultural composition comprising at least one microbial strains, a carrier and additives including dispersants, surfactants, adherents, adhesives, gum arabica (stabilizer), preservatives, a wetting agents or combinations thereof [0071] such as starch, glycols, dextrin, gels, thickeners, sugar,  that can be added to agricultural composition comprising beneficial bacterial strains. The glycerol [0117] and dextrins [0097], are known cryoprotectants, and are used with the bacterial strains as protectants. Note, since the specification fails to define “freezing point depressant”, dextrins, glycerol, starches and polysaccharides are considered freezing point depressants. In addition, Grandlic et al teach the ingredients of claim 21 in paragraphs [0079, 0090-0098]. Therefore, the combination of growth promoting bacterial strains with additives listed in the instant claims is known and well practiced in the prior art as evidenced by Grandlic et al. Furthermore, Grandlic et al cites Hewlett et al (US 20100189693 A1) who disclose the combination of one or more bacterial strains with dispersants, surfactants, wetting agents, stabilizers, and the antifreeze compound urea 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an agricultural composition comprising one or more of the known growth promoting bacterial strains Kosakonia radicincitans and/or Novosphingobium sediminicola taught by Da Luz, Brock et al, Remus et al, and Muangthong et al, in an agricultural composition as taught by each of de Luz and Grandlic et al, and to modify that composition by adding dispersants, surfactants, wetting agents, preservatives, stabilizers, and the antifreeze compound urea as taught by Grandlic et al to produce agricultural composition growth promoting  endophytes in liquid suspension for seed coating or seed spraying with a reasonable expectation of success as taught by each of de Luz and Grandlic et al. One would have been motivated to produce a synthetic combination of seed and an agricultural composition comprising the bacterial strain Kosakonia radicincitans and/or Novosphingobium sediminicola, an agriculturally acceptable carrier, additives including dispersants, surfactants, wetting agents, preservatives, stabilizers, and an antifreeze compound, other microbial strains, pesticide, and a fertilizer as a seed coating and a seed, given that Kosakonia radicincitans and Novosphingobium sediminicola are known plant growth promoting bacteria or known bacterial endophytes; and given that Kosakonia radicincitans and Novosphingobium sediminicola strains are either publicly available or can be isolated as taught by Da Luz, Brock et al, Remus et al, and Muangthong et al. 

At paragraphs [0098] Grandlic et al state:

“[various additives, such as adherents, dispersants, surfactants……..coating agents, wetting agents ………..at least one agriculturally acceptable carrier can be added to seed treatment formulations……”

At paragraph [0179] Grandlic et al further state: 
“[e]ndophytic microorganisms of the present invention are introduced into crop plants…. to create plant-endophyte combinations with improved agronomic traits…..”.

Applicant provides no evidence of unexpected results by combining a seed or plant and Kosakonia radicincitans and/or Novosphingobium sediminicola with additives listed in the claims and other elements known in the prior art. 
The rational to support a conclusion that the claims would have been obvious is that all the claimed elements were known in the prior art, and one of ordinary skill in the art could have combined the elements as claimed with no unexpected results. Thus, a skilled artisan would have expected the combination yielded predictable results. 
 Therefore, for all the reasons discussed above, the claimed invention as whole is a prima facie obvious. See MPEP 2143(I).

Response to Applicant’s arguments
In the response filed 11/16/2021, Applicant argues that none of cited references mentions a stabilizer, a dispersant, and a freezing point depressant in the claimed agricultural composition. This argument is not deemed persuasive because the instant rejection is one of obviousness and not one of anticipation.  Therefore, a single 
		
 				Remarks
Witzel et al (Plant and Soil (2017), vol. 419, pages 557-573) cite prior art references used in the 102 rejection above:  Remus et al (Biol. Fertil. Soils (2000)30:550-557) and Brock et al (Plant Microbe Interactions (2013), vol. 65, pages 661-670). Witzel et al is not a prior art but teach Kosakonia radicincitans is formerly known as Enterobacter radicincitans and Pantoea agglomerans.

No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662